Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendments filed on 6/9/2022 have been fully considered and made of record in this application.

Response to Arguments
Applicant’s arguments with respect to claims 1-4 and 6-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 9, 10, 12-19, 21, 22, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over McShane (US 5,041902) in view of Kimura et al. (US 9,903,434)
 	With respect to Claims 1, 14, 15, and 17, McShane discloses a semiconductor die 72 and an encapsulant body 84 of electrically insulating material that encapsulates the semiconductor die 72.  A thermal conduction plate 58 comprising an outer surface that is exposed from the encapsulant body 84 and inner surface having a plate shape.  A region of a conventional die attach adhesive 63 interposed between the thermal conduction plate 58 and the semiconductor die 41.  After the arranging the barrier 68 (i.e. and other non-planar side surfaces of the encapsulant body 84) that is configured to prevent the  die attach adhesive 63 from flowing laterally across the barrier 68 (see col. 5 lines 1-67; Figs. 3b and 4).  McShane does not explicitly disclose the die attach adhesive as a thermal interface material in a liquid or semi liquid state.
 	However, Kimura discloses a die attach adhesive layer used as a thermal interface material 862 (i.e. in the form of a paste) in a liquid or semi liquid state between a die pad 11 and heat sink 6 (see col. 14 lines 31-67; Figs. 4 and 11-13).  Thus, McShane and Kimura have substantially the same environment of an adhesive between a die pad supporting a chip and heat sink with an exterior surface exposed from an encapsulated body.  Therefore, one skilled in the art before the effective filing date of the claimed invention substitute the thermal interface paste for the die attach material of McShane, since the thermal interface paste would improve the dissipation of heat from the chip to the exterior of the package through the heat sink as taught by Kimura.
 	With respect to Claim 2, Kimura discloses wherein the encapsulant body comprises a main surface, a rear surface opposite the main surface, and outer edge surfaces extending between the main surface and the rear surface. The barrier comprises an inner wall 752 that extends transversely to the main surface and faces the thermal interface material (see col. 13 lines 40-54; Fig. 4).
 	With respect to Claim 3, Kimura discloses wherein the barrier is configured so that the inner wall forms an enclosed loop around the region of thermal interface material (see Figs. 4, 8, 9, 11, and 13).
 	With respect to Claims 4 and 18, McShane wherein the barrier comprises an integrally formed feature of the encapsulant body (see Figs. 3b and 4).
 	With respect to Claim 6, Kimura discloses the barrier comprises a recess formed in the main surface of the encapsulant body, wherein the inner wall of the barrier comprises a sidewall of the recess. The region of thermal interface material is completely disposed below the main surface of the encapsulant body (see Figs. 4, 8, 9, 11, and 13).
 	With respect to Claim 9, Kimura discloses wherein a die pad, wherein the semiconductor die is mounted on the die pad, wherein a rear surface of the die pad that is opposite from the semiconductor die is exposed from the encapsulant body. The region of thermal interface material directly interfaces with the first ceramic plate and the rear surface of the die pad (see Figs. 4, 8, 9, 11, and 13).
 	With respect to Claim 10, Kimura discloses wherein the semiconductor package further comprises a second die pad, a second semiconductor die, a second region of the thermal interface material, and a region of electrical isolation material. The second semiconductor die is mounted on the second die pad, wherein a rear surface of the second die pad that is opposite from the second semiconductor die is exposed from the encapsulant body. The second region of the thermal interface material directly interfaces with the second ceramic plate and the second die pad, wherein the region of electrical isolation material has a higher dielectric strength than the thermal interface
material. The region of electrical isolation material is laterally disposed between the region of the thermal interface material and the second region of the thermal interface material (see Figs. 4, 8, 9, 11, and 13).
 	With respect to Claim 12, Kimura teaches wherein the thermal interface material comprises an electrically insulating liquid matrix and one or both of: metal particles suspended in the liquid matrix, and metal wires suspended in the liquid matrix (see col. 13 lines 54-60 and col. 14 lines 45-55; Fig. 1).
 	With respect to Claim 16, Kimura discloses a frame 771 extending from the main surface, and wherein the frame comprises inner walls that face lateral edges of the thermal conduction plate (see col. 17 lines 50-67; Fig. 17).
 	With respect to Claim 19, Kimura discloses wherein forming the encapsulant body comprises a molding process, and wherein forming the barrier comprises forming a recess or protrusion in the encapsulant body using the molding process (see Figs. 8, 9, and 11).
 	With respect to Claim 21, Kimura discloses wherein arranging the thermal conduction plate on the semiconductor package comprises pre-coating a surface of the semiconductor package that is thermally coupled to the semiconductor die with the thermal interface material and subsequently placing the thermal conduction plate on top of the thermal interface material (see Figs, 8-11).
 	With respect to Claim 22, Kimura discloses wherein arranging the thermal conduction plate on the semiconductor package comprises pre-coating a surface of the thermal conduction plate with the thermal interface material and subsequently placing
the thermal conduction plate on a surface of the semiconductor package that is thermally coupled to the semiconductor die (see Figs. 8-11).
 	With respect to Claims 24 and 25, McShane discloses wherein either the thermal conduction plate is disposed completely outside of the encapsulant body or the thermal conduction plate is disposed with a recess of the encapsulant body with outer edge sides of the thermal conduction plate directly contacting the encapsulant body (see Figs. 3b and 4).
7. 	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over McShane (US 5,041,902) and Kimura et al. (US 9,903,434) as applied to claims 1 and 12 above, and further in view of Eder et al. (US 2011/0084369) .
 	With respect to Claim 13, McShane-Kimura disclose the claimed invention except for the metal particles and/or metal wires are coated with an electrically insulating material. However, it is well known in the semiconductor industry to metal particles 27 that are coated with an electrically insulating material 28 in a bonding layer between a die pad and semiconductor device as evident by Eder (see paragraphs 29, 33, and 35; Figs. 3B, and 3E-3l).

Allowable Subject Matter
8. 	Claims 27 and 27 are allowed.
9. 	Claims 7, 8, 11, 20, and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	The following is a statement of reasons for the indication of allowance subject matter:  the prior art of record does not teach or suggest the combination of the 
barrier comprises an electrically insulating structure that is separate from the encapsulant body in claim 7.
 	A second thermal conduction plate comprising an outer surface that is exposed from the encapsulant body. A second region of the thermal interface material interposed between the second thermal conduction plate and the semiconductor die. A second barrier that is configured to prevent the thermal interface material of the second region from flowing laterally across the second barrier. The second thermal conduction plate is disposed on an opposite side of the encapsulant body as the thermal conduction plate in claim 11.
	The encapsulant body is formed by performing a first molding process, and wherein the barrier is formed by performing a second molding process that is separate from first molding process in claim 20.
 	Forming a second region of the thermal interface material over an outer surface of the thermal conduction plate that faces away from the encapsulant body after arranging the thermal conduction plate on the semiconductor package in claim 23.
 	The encapsulant body comprises a main surface, wherein the barrier comprises an inner wall that extends transversely to the main surface and faces the thermal interface material.  The barrier comprises a protrusion of the encapsulant body that extends above the main surface.  The inner wall of the barrier is a sidewall of the protrusion, wherein the thermal conduction plate is mounted on top of the protrusion in claim 26.
 	The encapsulant body comprises a main surface, wherein the barrier comprises a protrusion of the encapsulant body that extends above the main surface.  The inner wall of the barrier is a sidewall of the protrusion, wherein the thermal conduction plate is mounted on top of the protrusion.  After the arranging the barrier is configured to prevent thermal interface material of the first region from flowing laterally across the barrier in claim 27.
 	The prior art made of record and not relied upon is cited primarily to show the product of the instant invention.

Conclusion

10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Alonzo Chambliss whose telephone number is (571) 272-1927.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Fernando L. Toledo can be reached on (571) 272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571 - 273- 8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system Status information for published applications may be obtained from either Private PMR or Public PMR.

 	Status information for unpublished applications is available through Private PMR only. For more information about the PMR system see hittp://pair-dkect.uspto.gov.
 	Should you have questions on access to the Private PMR system contact the Electronic Center (EBC) at 866-217-9197 (toll-free) or EBC_Support@uspto.gov. 

















AC/August 14, 2022 					/Alonzo Chambliss/
 							Primary Examiner, Art Unit 2897